DISTRIBUTOR STOCK OPTION PAYMENT AGREEMENT

         THIS DISTRIBUTOR STOCK OPTION PAYMENT AGREEMENT is entered into
effective this 15th day of August, 2002 by and between Nu Skin International,
Inc., a Utah corporation ("Nu Skin"), and Maple Hills Investment, Inc., a
Delaware corporation ("Maple Hills").

RECITALS:

         A.        In connection with the initial public offering of Nu Skin
Enterprises, Inc., formerly known as Nu Skin Asia Pacific, Inc. ("NSE"), in
1996, distributors of Nu Skin were granted the right to participate in a
Distributor Stock Option Plan pursuant to which the could receive options to
acquire shares of the Class A common stock of NSE for $5.75 per share. The
initial public offering price was $23.00 per share. Nu Skin paid NSE for the
options that were available for distribution to distributors. As the granting of
the option benefited each of the local affiliates, each Nu Skin affiliate agreed
to pay Nu Skin $19 for each share issued to a distributor in their markets upon
exercise of an option.

         B.         Maple Hills, formerly known as Nu Skin USA, similarly agreed
to pay $19 per share for each option exercised by distributors marketing and
selling products for Nu Skin USA. There is no written documentation that could
be found setting forth the terms and conditions of this obligation.

         C.         In connection with the termination of the License Agreement
between Nu Skin and Maple Hills and the related acquisition of certain assets
and liabilities, the liability to pay for options exercised by distributors was
not assumed and Maple Hills continued to pay such amount.

         D.         In December 2001, Nu Skin and NSE elected to extend the term
of the outstanding options held by distributors. Maple Hills took the position
that it was not liable for options exercised after the original expiration date
and that it was not interested in extending the obligation out for another two
years. Nu Skin took that position that Maple Hills continued to be liable and
that most options would have been exercised if the options had not been
extended.

         E.         Nu Skin and Maple Hills have elected to settle the dispute
by having Maple Hills pay a one time payment of $2,387,280.

AGREEMENT

         NOW THEREFORE, for good and valuable consideration, the parties hereby
agree as follows:

         1.        Distributor Stock Option Payment. Maple Hills hereby agrees
to pay the sum of $2,387,280 as payment in full of any and all obligations it
may have with respect to any distributor stock options outstanding as of
December 31, 2002 and Nu Skin hereby agrees to accept such payment as payment in
full.

         2.        Mutual Release of Claims. Upon payment of the amount set
forth in Section 1, each of Maple Hills and Nu Skin, on behalf of themselves and
each of their affiliates, hereby release each other and their affiliates from
any and all claims and liabilities related to the distributor stock options
distributed to distributors resident in the United States.

         IN WITNESS WHEREOF, the parties execute this Agreement to be effective
as of the date set forth above.

NU SKIN INTERNATIONAL, INC.

By:    Truman Hunt
Its:    Vice President


MAPLE HILLS INVESTMENT, INC.

By:    Steven J. Lund
Its:    President